Third District Court of Appeal
                               State of Florida

                         Opinion filed October 21, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2320
                          Lower Tribunal No. 8-33479
                             ________________


                       Ingrid A. Beckles, etc., et al.,
                                   Appellants,

                                        vs.

                            Alcira Marcella Brit,
                                    Appellee.


      Appeal from the Circuit Court for Miami-Dade County, Rosa I. Rodriguez,
Judge.

     Derek V. Lewis, P.A., for appellants.

      Gerson & Schwartz, P.A., and Philip M. Gerson and Edward S. Schwartz,
for appellee.

Before SHEPHERD, EMAS and SCALES, JJ.

     PER CURIAM.
                              On Order to Show Cause

        On September 29, 2014, Derek Lewis, counsel for Appellants and

defendants below, Ingrid A. Beckles d/b/a Club Lexx f/k/a Club Rol-Lexx,

C.H.I.R. Corporation, and PIRTS, Inc., filed a notice of appeal with this Court.

Appellants purported to appeal an adverse final judgment awarding $2.8 million in

damages against Appellants following a jury trial held in August 2014.

        On December 29, 2014, after Appellants failed to file an initial brief or a

motion seeking an extension of time to file an initial brief, Appellee filed a motion

to dismiss the appeal.

        On December 31, 2014, this Court issued an order requiring Appellants –

within ten days – to show cause as to why the appeal should not be dismissed.

        On January 11, 2015, Mr. Lewis filed a motion on behalf of Appellants,

seeking a twenty-day extension to file Appellant’s initial brief. We granted the

motion, requiring that Appellant’s initial brief be filed no later than February 7,

2015.

        On February 23, 2015, after Appellants again failed to file an initial brief or

a motion seeking an extension of time, Appellee filed a renewed motion to dismiss

the appeal.




                                           2
      On March 6, 2015, we entered an order stating that the appeal would be

dismissed if the Appellant’s initial brief was not served within ten days (i.e., March

16, 2015).

      On March 31, 2015, after Appellants failed yet again to file an initial brief or

any other motion or paper with the Court, we dismissed Appellant’s appeal, and

ordered Mr. Lewis to show cause as to why sanctions should not be imposed for

failure to comply with orders of the Court and Florida’s Rules of Appellate

Procedure.

      On April 30, 2015, Mr. Lewis filed a response to our order to show cause,

indicating that the September 2014 final judgment entered against Appellants had

left Appellants without the resources needed to prosecute the appeal.

      While not entirely clear, it appears from Mr. Lewis’s response that, because

Mr. Lewis was not receiving payment, he did not prosecute the appeal.

      Rule 4-1.3 of Professional Conduct requires that lawyers act with reasonable

diligence and promptness in representing a client. In our view, the rule requires

that, when faced with such a situation (a client lacks the resources to pay for an

attorney’s appellate services), it is incumbent on the attorney of record to respond

appropriately to Court orders, seek enlargements of time, or file a motion to

withdraw from representation.




                                          3
      The rule does not contemplate the attorney simply doing nothing, so that the

client’s appeal is dismissed.

      While we are of the view that Mr. Lewis’s conduct may have implicated

Florida’s Rules of Professional Conduct, we choose not to sanction Mr. Lewis, nor

do we think it appropriate to forward a complaint to the Florida Bar for

grievance/disciplinary purposes.

      In 2013, the Florida Supreme Court, acting on the recommendation of the

Florida Commission on Professionalism, ordered each of Florida’s judicial circuits

to set up a local professionalism panel – under an administrative order from each

circuit’s chief judge – to handle professionalism complaints and address attorney

conduct – such as the conduct described herein – which does not rise to the level of

an allegation that could result in disciplinary action for unprofessional conduct.

      Under the facts and circumstances of this case, we conclude that referral of

Mr. Lewis to The Eleventh Circuit’s Local Professionalism Panel is the proper

course of action.

      Hence, the Clerk is directed to forward a copy of this Order to the Local

Professionalism Panel for Florida’s Eleventh Circuit – Attn: Professionalism Panel,

Lawson E. Thomas Courthouse Center, 30th Floor, 175 N.W. 1st Avenue, Miami,

Florida 33128.

      Order to show cause discharged.



                                          4